Name: Council Directive 78/1031/EEC of 5 December 1978 on the approximation of the laws of the Member States relating to automatic checkweighing and weight grading machines
 Type: Directive
 Subject Matter: natural and applied sciences;  technology and technical regulations;  marketing;  European Union law
 Date Published: 1978-12-27

 Avis juridique important|31978L1031Council Directive 78/1031/EEC of 5 December 1978 on the approximation of the laws of the Member States relating to automatic checkweighing and weight grading machines Official Journal L 364 , 27/12/1978 P. 0001 - 0021 Finnish special edition: Chapter 13 Volume 9 P. 0127 Greek special edition: Chapter 13 Volume 8 P. 0003 Swedish special edition: Chapter 13 Volume 9 P. 0127 Spanish special edition: Chapter 13 Volume 9 P. 0134 Portuguese special edition Chapter 13 Volume 9 P. 0134 COUNCIL DIRECTIVE of 5 December 1978 on the approximation of the laws of the Member States relating to automatic checkweighing and weight grading machines (78/1031/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas in the various Member States construction and methods of control of checkweighing and weight grading machines are subject to mandatory provisions which differ from one Member State to another and consequently hinder trade in such instruments ; whereas it is therefore necessary to approximate these provisions; Whereas Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (4), as last amended by Directive 72/427/EEC (5), has laid down the EEC pattern approval and EEC initial verification procedures ; whereas, in accordance with that Directive, it is necessary to lay down the technical requirements which the manufacture and operation of checkweighing and weight grading machines must satisfy in order to be imported, marketed and freely used after having undergone the requisite inspections and having been provided with the required marks and signs, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive applies to automatic checkweighing and weight grading machines. These instruments are defined in Section 1 of the Annex. Article 2 Those checkweighing and weight grading machines which may bear EEC marks and signs are described in the Annex. They shall be subject to EEC pattern approval and shall be submitted for EEC initial verification. Article 3 No Member State may prevent, prohibit or restrict the placing on the market or entry into service of automatic (1)OJ No C 54, 8.3.1976, p. 44. (2)OJ No C 125, 8.6.1976, p. 43. (3)OJ No C 197, 23.8.1976, p. 13. (4)OJ No L 202, 6.9.1971, p. 1. (5)OJ No L 291, 28.12.1972, p. 156. checkweighing and weight grading machines bearing the EEC pattern approval sign or EEC initial verification mark on grounds concerning their metrological characteristics. Article 4 1. Member States shall bring into force the laws, regulations and administrative provisions needed in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 This Directive is addressed to the Member States. Done at Brussels, 5 December 1978. For the Council The President M. LAHNSTEIN